                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION


 DANE L. DUCKETT,                                )
                                                 )
          Plaintiff,                             )
                                                 )
 v.                                              )    No. 2:18-cv-00024
                                                 )
 CUMBERLAND COUNTY SHERIFF                       )
 DEPARTMENT, et al.,                             )
                                                 )
          Defendants.                            )

                                            ORDER

         Before the Court is a Report and Recommendation (“R&R”) from the Magistrate Judge

(Doc. No. 127) to which no timely objections have been filed. The R&R recommends that the

Court deny Defendant Richard Buurman’s Motion to Dismiss (Doc. No. 85). The Court has

reviewed the R&R and agrees with its findings and conclusions.

         Accordingly, the R&R (Doc. No. 127) is APPROVED AND ADOPTED and Buurman’s

Motion to Dismiss (Doc. No. 85) is DENIED.

         The case is returned to the Magistrate Judge for appropriate case management.

         IT IS SO ORDERED.


                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




      Case 2:18-cv-00024 Document 131 Filed 08/13/20 Page 1 of 1 PageID #: 671
